NOT FOR PUBLICATION                          FILED
                    UNITED STATES COURT OF APPEALS                        OCT 24 2019
                                                                       MOLLY C. DWYER, CLERK
                                                                        U.S. COURT OF APPEALS
                             FOR THE NINTH CIRCUIT

In re: SEA HAWAII RAFTING, LLC,                 No.    18-16098
______________________________
                                                D.C. No.
JAY LAWRENCE FRIEDHEIM,                         1:16-cv-00183-JMS-KJM

                Appellant,
                                                MEMORANDUM
 v.                                             and ORDER*

DANE S. FIELD, Trustee in USBC Case
14-01520,

                Appellee.

                   Appeal from the United States District Court
                            for the District of Hawaii
               J. Michael Seabright, Chief District Judge, Presiding

                             Submitted October 22, 2019**
                                 Honolulu, Hawaii

Before: GRABER, M. SMITH, and WATFORD, Circuit Judges.

      Jay Lawrence Friedheim appeals from the district court’s denial of his

motion for attorney’s fees. Because the district court properly found no legal basis


      *
        This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
         The panel unanimously concludes this case is suitable for decision without
oral argument. See Fed. R. App. P. 34(a)(2).
                                                                           Page 2 of 3

for awarding fees, we affirm.

      As a general rule, prevailing parties are not entitled to attorney’s fees

“absent statute or enforceable contract.” Alyeska Pipeline Serv. Co. v. Wilderness

Soc’y, 421 U.S. 240, 257 (1975). No statute supports Friedheim’s request for fees,

and the relevant Bankruptcy Rule does not mention attorney’s fees in its

enumerated list of taxable costs on appeal. Fed. R. Bankr. Proc. 8021(c). Nor does

this case implicate a contractual fee-shifting provision. As a result, Friedheim may

recover attorney’s fees only if the Trustee acted in bad faith or pursued frivolous

litigation. See Alyeska, 421 U.S. at 258–59 (explaining courts’ “inherent power” to

award attorney’s fees in specific circumstances).

      The Trustee’s motion for sanctions was neither frivolous nor filed in bad

faith. The Trustee filed the motion after the district court concluded that Friedheim

had “very likely violated” the bankruptcy court’s stay order by attempting to verify

the amended complaint in his maritime action. The bankruptcy court agreed with

the district court’s assessment and granted the Trustee’s motion for sanctions.

Though we subsequently nullified the basis for such sanctions by holding that

bankruptcy stay orders do not apply to maritime cases, Barnes v. Sea Haw. Rafting,

LLC, 889 F.3d 517, 532–33 (9th Cir. 2018), the Trustee’s motion was not

unreasonable or meritless at the time it was filed.

      Contrary to Friedheim’s argument, Vaughan v. Atkinson, 369 U.S. 527
                                                                           Page 3 of 3

(1962), does not support his request for fees. Vaughan concerned a seaman’s right

to recover attorney’s fees after his employer refused to pay maintenance and cure.

Id. at 529–31. The question before us, by contrast, is whether Friedheim can

receive reimbursement for the cost of defending himself against sanctions—not

whether Friedheim’s client can recover attorney’s fees for his employer’s failure to

pay maintenance and cure.

      We have considered Friedheim’s remaining arguments concerning the

district court’s failure to apply maritime law and the constitutionality of the

Bankruptcy Act, and find them to be unpersuasive.

      Friedheim’s Motion to Supplement Excerpts of Record on Appeal with

Transcript (Dkt. No. 59) is DENIED.

      AFFIRMED.